Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 18, 2021

                                       No. 04-21-00149-CV

                                        Nasser NAKISSA,
                                            Appellant

                                                  v.

                                      Sarah E. MENCHACA,
                                             Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19593
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        A copy of appellant’s notice of appeal was filed in this court on April 21, 2021. When the
notice of appeal was filed, this court notified appellant in writing that our records did not reflect
that the filing fee in the amount of $205.00 was paid. In addition, our record contains no
evidence that appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP.
P. 5, 20.

         We therefore ORDER appellant to show cause in writing by June 2, 2021 that either: (1)
the filing fee has been paid; or (2) appellant is entitled to appeal without paying the filing fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for failure to
pay the filing fee. See id. R. 5, 42.3(c). All other appellate deadlines are suspended pending the
payment of the filing fee.


                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court